NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES LINLOR,                                   No.    18-56200

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00005-WQH-
                                                KSC
 v.

CHASE BANKCARD SERVICES, INC.;                  MEMORANDUM*
CHASE BANK USA, N.A.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      James Linlor appeals pro se from the district court’s summary judgment in

his action alleging a violation of the Fair Credit Reporting Act (“FCRA”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Gorman v. Wolpoff

& Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Linlor failed

to raise a genuine dispute of material fact to whether defendants’ investigation of

Linlor’s dispute was unreasonable. See id. at 1154 (setting forth responsibilities of

furnishers of information to consumer reporting agencies).

      The district court did not abuse its discretion in denying Linlor’s request for

additional discovery under Federal Rule of Civil Procedure 56(d) because Linlor

did not show how additional discovery would have precluded summary judgment.

See Tatum v. City & County of San Francisco, 441 F.3d 1090, 1100-1101 (9th Cir.

2006) (setting forth the standard of review and upholding the denial of request for

a continuance where plaintiff “did not identify the specific facts that further

discovery would have revealed or explain why those facts would have precluded

summary judgment”).

      The district court did not abuse its discretion in denying Linlor’s requests for

sanctions because Linlor did not show that defendants failed to comply with their

discovery or Rule 11(b) obligations. See Fed. R. Civ. P. 37(c)(1) (providing that if

a party fails to provide information required by Rules 26(a) or (e), the party is not

allowed to use that information on a motion or at trial unless the failure was

substantially justified or harmless); Christian v. Mattel, Inc., 286 F.3d 1118, 1126-

27 (9th Cir. 2002) (standard of review and criteria for the imposition of Rule 11

sanctions); Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th


                                           2                                      18-56200
Cir. 2001) (“[A]lthough we review every discovery sanction for an abuse of

discretion, we give particularly wide latitude to the district court's discretion to

issue sanctions under Rule 37(c)(1).” (citation omitted)).

      AFFIRMED.




                                           3                                     18-56200